[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                     FOR THE ELEVENTH CIRCUIT
                                                U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                    _____________________________      May 11, 2005
                                                   THOMAS K. KAHN
                             No. 04-12583               CLERK
                         Non-Argument Calendar
                    _____________________________

                  D. C. Docket No. 03-80096-CR-DTKH

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

     versus

KENNETH A. MILLS,

                                                     Defendant-Appellant.

                     ___________________________

                Appeal from the United States District Court
                   for the Southern District of Florida
                    ___________________________

                              (May 11, 2005)


Before EDMONDSON, Chief Judge, BIRCH and BARKETT, Circuit Judges.
PER CURIAM:

      Kenneth A. Mills appeals his conviction, after a bench trial, for transporting

a stolen vehicle in interstate commerce, in violation of 18 U.S.C. § 1312. No

reversible error has been shown; we affirm.

      Mills argues first that the district court erred in denying his motion to

suppress his subsequent confessions to other law enforcement agents, made

without counsel present, after Mills told the arresting deputy sheriff, “I think I

better talk to my lawyer.” Mills contends that this statement was an unequivocal

request for counsel: he points to the fact that the deputy ceased questioning him

after he made this statement.

      We review a district court’s denial of a motion to suppress under a mixed

standard of review: we review the district court’s fact findings for clear error and

the district court’s application of law to those facts de novo. See United States v.

Simms, 385 F.3d 1347, 1356 (11th Cir. 2004). And we construe all facts in the

light most favorable to the prevailing party: in this case, the government. See

United States v. Boyce, 351 F.3d 1102, 1105 (11th Cir. 2003).

      We need not decide whether Mills’s statement to the arresting deputy was

an unequivocal request for counsel, which could have foreclosed further

questioning by law enforcement without counsel being present. See Davis v.

                                           2
United States, 114 S. Ct. 2350, 2355 (1994) (stating that officers must cease

questioning immediately when the accused makes an unambiguous request for

counsel). Taking the evidence presented at the suppression hearing in the light

most favorable to the government, the record shows that Mills -- after he stated, “I

think I better talk to my lawyer” -- waived his right to counsel by initiating further

communication with the deputy.1 See Edwards v. Arizona, 101 S. Ct. 1880, 1885

(1981) (writing that an accused person who has expressed his desire to deal with

the police only through counsel cannot be interrogated further without counsel

unless the accused initiates further communication with law enforcement).

       The evidence shows that Mills was involved in a traffic accident in the

Houston, Texas area. Harris County Sheriff’s Department Deputy Carl Mueller

investigated the accident and discovered that Mills was driving a stolen car.

Deputy Mueller handcuffed Mills and asked him who was the owner of the car.

Mills answered, “I think I better talk to my lawyer.” Deputy Mueller did not ask

Mills further questions.




  1
    Although the government argued the “initiation” theory below, neither the magistrate judge nor
the district court addressed this argument in denying Mills’s motion to suppress. But we may affirm
the district court’s decision on any ground supported by the record. See United States v. Mejia, 82
F.3d 1032, 1035 (11th Cir. 1996).

                                                3
       The husband of the stolen car’s owner arrived, and Mills tried to convince

Deputy Mueller that he knew the man, who denied knowing Mills. While Mills

was seated in the back of the patrol car, Deputy Mueller performed a computer

search and found that Mills had outstanding felony warrants from Broward

County, Florida. Mills could see the computer screen; he began to ask Deputy

Mueller about the warrants and stated that he could clear them up with a phone

call. The dispatcher informed Deputy Mueller that Mills also was wanted in a

homicide. On the way to the jail, Mills asked Deputy Mueller why Mills was

going to jail. Deputy Mueller replied that the reason was the Broward County

warrants. Mills asked, “anything else,” and laughed when Deputy Mueller

answered no.

       Mills later was interviewed on several occasions by Federal Bureau of

Investigation agents and waived his right to counsel.2 Mills eventually confessed

that he had stolen a Florida truck belonging to Rudy Prado and had transported the

truck to Texas. Mills later confessed that he had murdered Prado in Florida with

premeditation and then had stolen Prado’s truck.




  2
    We note that Mills does not challenge on appeal the voluntariness of these later waivers of his
right to counsel.

                                                4
      Under the facts, we conclude that -- regardless of whether Mills’s initial

statement to Deputy Mueller was an unequivocal request for counsel -- Mills later

initiated communication with Deputy Mueller and did waive his right to counsel.

The district court committed no error in refusing to suppress Mills’s later

statements to the FBI agents.

      Mills argues second that his conviction should not stand because the

government failed to present evidence of the vehicle identification number (VIN)

of the stolen truck, even though the government amended the indictment to alter

the VIN. He maintains that proof of the VIN was made an element of the offense

by its inclusion in the indictment.

      We review the sufficiency of the evidence to support a conviction de novo,

viewing the evidence in the light most favorable to the government, and drawing

all reasonable inferences and credibility choices in favor of the jury’s verdict.

United States v. Rodriguez, 218 F.3d 1243, 1244 (11th Cir. 2000).

      To prove a violation of 18 U.S.C. § 2312, the government must show that

the defendant (1) transported in interstate commerce (2) a motor vehicle

(3) willfully, with the knowledge that the vehicle was stolen. See 18 U.S.C.

§ 2312; United States v. Gresham, 585 F.2d 103, 106 (5th Cir. 1978). The

government need not prove the identification of the stolen vehicle by VIN number.

                                          5
See Watkins v. United States, 409 F.2d 1382, 1386 (5th Cir. 1969) (stating that

government must produce evidence of common characteristics linking vehicle

referred to in indictment and stolen vehicle transported in interstate commerce).

       Sufficient record evidence exists to support Mills’s conviction. The

indictment alleged that Mills willfully transported in interstate commerce a 1998

Chevrolet 1500 pickup truck. Mills confessed that he stole Prado’s truck and

drove it to Texas, where he sold it. The Texas buyer testified that she bought a

Chevrolet truck from Mills. The government introduced DMV records on Prado’s

truck: a Florida homicide detective who traveled to Texas to investigate then

testified that he inspected the VIN of the truck found in Texas.3 The detective

then identified Prado’s truck as the one shown in a picture admitted into evidence.

       AFFIRMED.




   3
     The detective did not specifically state whether the VIN on the Texas truck matched the VIN
of Prado’s truck.

                                               6